DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
The Non-Final Rejection (mailing date 10/8/21; pages 2-3) cited to Strouse (par 52-55 and 61-62) for the teaching of receiving feedback from the input of the DC/DC converter.  This input is connected to the primary power source, thereby satisfying the amended limitations.  The Applicants only flatly conclude that Strouse does not disclose a third feedback path without addressing or rebutting this citation to Strouse.  
Further, the third feedback path appears to be similar to the language of claims 23, 32 and 36.  The Applicants do not present any rebuttal of the art rejection of these claims.  If there is no error in the art limitation analysis of the narrower claim defining what is measured in the feedback loop, then broadly numbering the feedback loop is obvious in view of the prior art as well.  
The art rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 26-30, 32-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Strouse (US 2018/0294641) in view of Mueller (US 2009/0127399).  Alternatively claims 21-24, 26-33 and 35-40 are rejected under §103 as being unpatentable over Strouse in view of Mueller and Song (US 2016/0026205).

In the parent application, the Applicants had argued that Strouse does not disclose the redundant feedback paths, such that a sensed failure in the first path results in activating the relay via the second path.  Upon a further review of Strouse, the reference does disclose detecting a failure in the primary power source (see par 52-55, 61-62).  Upon a failure, Strouse discloses “opening circuit” (par 53).  This functionality is addressed in the art rejection of claim 21, below. 
With respect to claim 21, Strouse discloses a system (fig 2-3; par 29-62) for providing fail operational power comprising: 
a DC/DC controller (208, 212), wherein the DC/DC controller comprises a DC/DC converter (208) and a first switch (212; see par 33) that controls power from a high voltage vehicle battery pack (at 204) to a low voltage power network (at 206), wherein the high voltage vehicle battery pack and the DC/DC controller comprise a primary power source; and 
an intelligent voltage/current sensor (210) with a first feedback path to the DC/DC controller (see arrow between 210 and 212) that controls the first switch and a second feedback path to a driver that controls a relay switch for controlling the power from the primary power source to the low voltage power network, and a third feedback path (par 52-55, 61-62) for monitoring power from the primary power source (by monitoring the input, Strouse also monitors the primary power source),

Strouse discloses the intelligent sensor (210) and its two feedback loops to both the first switch (212) and a relay (214).  Strouse discloses that the intelligent sensor senses a failure in the primary power source via a third feedback path (par 52-55, 61-62) and then opens a circuit (par 53, last sentence).  
Strouse does not explicitly disclose what this opened circuit is.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art that the circuit is either relay 214 or another relay (thus making three switching devices within converter 200).  Support for this can be found in Strouse paragraphs 33 and 35, which list the known types of switching devices.  The skilled artisan would have interpreted this open ended list as obviously includes “relays”.  In either case, both the relay shown in figure 2 (item 214) and this additional relay are disclosed as having the ability to discontinue current through the (faulty) DC/DC converter.  
Strouse discloses opening a relay upon detecting a failure in the primary power system, but does not expressly disclose the relay is controlled by a driver.  Mueller discloses that a known switching device includes a relay that is controlled by a driver (see fig 1, items 126, 128). 
Strouse and Mueller are analogous because they are from the same field of endeavor, namely switching devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to either interpret 
The high voltage battery pack is not interpreted as a claimed limitation.  It is listed as a reference point for the power controlled by the first switch.  The structure of the first switch (and the DC/DC controller), however, is independent and distinct from the presence/existence of the high voltage vehicle battery pack.  Further support for this interpretation can be found in the claim construction.  The claim has three indentations, the first two define the DC/DC controller and the intelligent sensor.  There are no separate indentations for the battery pack or a vehicle.  
Alternatively, Song discloses that it is known to place a DC/DC controller between a high voltage vehicle battery pack and a low voltage power network (fig 1; par 24-34).  Strouse and Song are analogous because they are from the same field of endeavor, namely DC/DC converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Strouse converter in a vehicle, as taught by Song.  The motivation for doing so would have been the simple substitution of one known device (DC/DC converter) for another to obtain predictable results.  MPEP §2143(B).  The combination does not modify Strouse; it simply takes the entirety of the Strouse system and moves it into a new location.  One skilled in the art would have considered the interchangeability of the Song converter with any other known type of DC/DC converter (including that taught by Strouse). 

With respect to claim 24, Strouse discloses detecting the failure in the primary power source is further based on additional feedback from the DC/DC controller (par 53).  
With respect to claim 26, the combination teaches the DC/DC converter converts a high voltage from the high voltage vehicle battery pack to a low voltage used in the low voltage power network.  
Strouse discloses the converter can convert any suitable voltages (par 27).  This includes conversion from “high” to “low”.  Song also discloses a buck converter (i.e. a converter that converts from high to low voltage) and that it is between a high voltage vehicle battery pack and the low voltage power network.
With respect to claim 27, Strouse discloses the DC/DC controller receives power from a second low voltage power supply (see below).
The Strouse DC/DC controller clearly operates.  As it is an electrical circuit, it obviously receives operating power from somewhere.  This power source is interpreted as “a second low voltage power supply”.  The claim does not define what the low voltage power supply is or where it is located.  The term “low” has no basis for comparison within the claim.  Whichever voltage is used to power the Strouse DC/DC controller is interpreted as “low”. 
With respect to claim 28, Strouse discloses the first switch and the relay switch are back-to-back switches (see fig 2).  

With respect to claims 30 and 32-33, the combination of Strouse and Mueller (or alternatively, the combination of Strouse, Mueller and Song) discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 21 and 23-24, respectively.  The references are analogous, as discussed above.
With respect to claims 35-39, the combination of Strouse and Mueller (or alternatively, the combination of Strouse, Mueller and Song) discloses the system, as discussed above in the art rejections of claims 21, 23, 28, 21 and 27, respectively.  Claim 35 recites fewer limitations than claim 21 as it omits the DC/DC converter (which isn’t recited until claim 38).
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Strouse in view of Mueller and Matsuki (US 2002/0070608).  Alternatively claims 25 and 34 are rejected under §103 as being unpatentable over Strouse in view of Mueller, Song and Matsuki. 
The combination (with Song and with Song) discloses a relay between the high voltage battery and the low voltage network.  Strouse discloses determining the DC/DC controller has failed (par 52-55, 61-62).  The combination does not expressly disclose determining the first switch is locked.
Matsuki discloses a switch to selectively provide power from a vehicle battery pack and the determination of whether the switch has failed because it is locked and 
The combination and Matsuki are analogous because they are from the same field of endeavor, namely vehicle power distribution systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination (either without Song or with Song) to include the relay weld detection as taught by Matsuki.  The motivation for doing so would have been to detect a failure in the DC/DC controller.
Claims 25 and 34 recite two failure detections.  One is for the DC/DC controller generally.  This is taught by Strouse.  The second is for the first switch.  This is taught by Matsuki.  It is unclear if the Applicants intend for these two failure detections to be the same, as the first switch is part of the DC/DC controller and when it (being a component within the larger controller) fails, it could be said that the overall controller fails as well.  In either case, Matsuki discloses detecting the first switch is “locked” (welded).
Contact welding and relay fusion are known in the art.  The claim only broadly recites detecting this phenomenon without indicating any specifics as to how.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836